Citation Nr: 1040628	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for a bladder condition.

3. Entitlement to service connection for a kidney condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2010 the Board remanded the 
claims for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claims of 
service connection for prostatitis, a bladder condition, and a 
kidney condition. 

Prostatitis

The Veteran contends that he is entitled to service connection 
for prostatitis.  

The Veteran's service treatment records show that he was treated 
for prostatitis in August 1954.  There are no further records 
demonstrating that the Veteran was treated for prostatitis during 
his military service, and according to the Veteran's May 1955 
separation examination, his genitourinary system was normal at 
the time of separation and he had no defects or diagnoses.  
Therefore, the evidence does not demonstrate that the Veteran 
suffered from a chronic disorder of the prostate during his 
active military service.  Nevertheless, the Board must still 
consider whether a continuity of symptoms after discharge exists 
to support the Veteran's prostate claim.  38 C.F.R. § 3.303(b). 

During the Veteran's January 2010 hearing, he testified that he 
began having prostate problems within 8 to 10 months of his 
separation from active duty.  He reported seeking treatment and 
requiring antibiotics and prostate massaging.  As a layperson, 
the Veteran is competent to testify to symptoms of a disability 
that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  The Veteran has described 
chronic symptoms since that time.

In addition, a letter dated September 1966 from a private 
physician with the initials J.C.C. notes that the Veteran was 
treated for prostatitis in 1965 and 1966.  The VA received 
another letter from Dr. C in February 2008, indicating that he 
treated the Veteran from 1962 through 1971 for prostatitis and 
urinary tract infections.  Dr. C also opined that the Veteran's 
post-service prostatitis was related to his military service.

Furthermore, the Veteran was afforded a VA genitourinary 
examination in July 2010.  The VA examiner stated that it was in 
his opinion that the Veteran did not currently have a prostate 
because it was surgically removed in 2007 because of an 
enlargement.  The examiner subsequently states that the Veteran 
did not have any prostate enlargement while in service.  
Furthermore, the examiner stated that review of the record 
documented prostatitis in 1954, but it did not mention prostate 
enlargement.  Additionally, the examiner stated that it is very 
unlikely that the cause of his prostatitis in 1954 caused the 
Veteran's prostatitis in 2007.  The examiner stated that it is 
more likely from the review of the records that even though Dr 
J.C.C. diagnosed prostatitis in 2007, the cause was the urinary 
retention which served as a growing milieu for infections.  
Finally, the examiner stated that prostatitis in young males is 
usually due to a sexually transmitted disease (STD), whereas in 
adult males it is caused by E. Coli.

Contrary to the VA examiners opinion, the Veteran contends that 
he has never had his prostate removed.  While the record shows 
that the Veteran underwent a transurethral resection of the 
prostate in 2007, his surgical treatment records do not indicate 
that his entire prostate was removed. 

Additionally, the Veteran contends that he has never been 
diagnosed or treated for a venereal disease.  Furthermore, there 
is no evidence in the Veteran's service treatment records that 
show he was ever diagnosed or treated for a venereal disease 
while in service.  

The VA examiner took into account that the Veteran had his 
prostate removed when forming his opinion as to the etiology of 
the Veteran's prostatitis.  While the record shows that the 
Veteran underwent a transurethral resection of the prostate in 
2007, his surgical treatment records do not indicate that his 
entire prostate was removed, therefore rendering the exam 
inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Based on the above evidence, without further clarification the 
Board is without medical expertise to determine if the Veteran's 
prostatitis is related to service.  Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA 
examination should be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Bladder Disorder and Kidney Disorder

Additionally, the Veteran contends that he is entitled to service 
connection for a bladder disorder and a kidney disorder.  

The Veteran's medical records suggested that the Veteran suffered 
from renal insufficiency and urinary difficulties.  During the 
Veteran's January 2010 hearing, it was noted that the Veteran and 
his representative believed that the bladder disorder and the 
kidney disorder were connected to the Veteran's prostate 
disorder.

As noted, the Veteran was afforded a VA genitourinary examination 
in July 2010.  The examiner diagnosed the Veteran with neurogenic 
bladder, chronic, and renal impairment, chronic, mild.  The 
examiner stated that in his opinion, the two causes of the 
Veteran's prostatitis are different and that the current 
neurogenic bladder and renal impairment are linked to the 
enlarged prostate related conditions and not to any remote 
prostatitis in 1954. 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In this case, the July 2010 VA 
examiner indicated that the Veteran's bladder and kidney 
disorders were not caused or aggravated by his in-service 
prostatitis, but were nonetheless related to his current prostate 
condition.  Given the VA examiner's findings and the Veteran's 
own lay assertions, the Board finds that the claims of 
entitlement to service connection for a bladder disorder and a 
kidney disorder are inextricably intertwined with the prostatitis 
claim at issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Due to the 
fact that the VA examination for the Veteran's prostatitis was 
inadequate, the Board defers ruling on these matters until the 
Veteran's prostate claim is readjudicated in accordance with this 
Remand.

Additionally, the Board considers it significant that the 
previous July 2010 VA examiner did not provide a rationale for 
his opinions with respect to the Veteran's bladder and kidney 
disorders, which limits the probative value of those opinions.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, given that 
this case is already being remanded for additional development on 
other grounds, the Board finds that, on remand, a VA examiner 
should provide additional opinions as to the etiology of the 
Veteran's bladder and kidney disorders and support his findings 
with a detailed rationale and review of the claims folder.  

Next, in his August 2010 statement, the Veteran stated that the 
VA has not obtained all of his service personnel records.  He 
also stated that the service treatment records pertaining to his 
service in Japan from 1954-1955 remain outstanding.  The claims 
file does not reflect that these records have been obtained.  
These records must be obtained before appellate review may 
proceed on this matter.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board acknowledges that the RO is required to obtain 
Social Security Administration (SSA) records prior to 
adjudicating an appellant's claim in compliance with its duty to 
assist.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 38 
C.F.R. § 3.201(a) (2010).  In this case, however, the Veteran's 
SSA records have been determined to be unavailable.  Pursuant to 
the Board's prior remand, the RO requested the Veteran's complete 
records from SSA.  An April 2010 response from the SSA determined 
that the Veteran's records from that agency were unavailable.  
Thus, the Board finds that further efforts to obtain the 
Veteran's SSA records would be futile, and a remand for this 
purpose is not warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1)	Obtain the Veteran's complete service 
treatment records, including all records of 
overseas treatment in Japan, from the 
National Personnel Records Center (NPRC) or 
other sources if they cannot be obtained from 
the NPRC.  Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a Formal 
Finding of Unavailability should be made and 
the Veteran should be so advised.  The 
Veteran should also be advised to submit any 
additional service treatment records in his 
possession.  

2)	Obtain the Veteran's complete service 
personnel records from the NPRC or other 
sources if they cannot be obtained from the 
NPRC.  If records are unavailable from any 
sources, a Formal Finding of Unavailability 
should be made and the Veteran should be so 
advised.  The Veteran should also be advised 
to submit any additional service personnel 
records in his possession.   

3)	After completion of the above, the Veteran 
should be scheduled for a new VA 
genitourinary examination before an 
appropriate specialist(s), who has not 
previously examined the Veteran.  The 
Veteran's claims file must be made available 
to the examiner at the time of examination, 
and the examination report should note that 
the file has been reviewed.  

The examiner should indicate whether the 
Veteran has a current disorder of the 
prostate, and if so, whether it is at least 
as likely as not that this disorder 
manifested during, or as a result of, the 
Veteran's military service.  The examiner 
should specifically reference the 1954 
service treatment records diagnosing the 
Veteran with prostatitis in service, the 
February 2008 opinion provided by the private 
physician with the initials J.C.C.,  the July 
2010 VA examination, and the August 2010 
statement made by the Veteran.  The examiner 
should also acknowledge and discuss the 
Veteran's reports of a continuity of 
symptomatology since his period of active 
service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).

The examiner should also indicate whether the 
Veteran has any other disorders of the 
genitourinary system, to include a bladder 
disorder and a kidney disorder.  If any such 
disorder is found upon examination, the 
examiner should opine as to whether it is at 
least as likely as not that these disorders 
are secondary to the Veteran's prostate 
disorder.  The examiner should provide a 
complete rationale for any opinion provided.  

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



